UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6535



TIMMY TERRON,

                                                 Plaintiff - Appellant,

          versus


ROBERT KUPEC, Warden; JOSEPH COLBURN, Captain;
R. T. WELLS, Sergeant; L. R. VANN, Captain;
EDWIN TURNER, Principal; VICTOR ELBECK, Adj.
H.O.; ROBERT D. RITCHEY; MARVIN N. ROBBINS,
I.G.O.,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2155-AMD)


Submitted:   October 2, 2002                 Decided:   October 16, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timmy Terron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timmy Terron seeks to appeal the district court’s order

denying reconsideration of the denial of his 42 U.S.C. § 1983

(2000)   complaint.     We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Terron v. Kupec, No. CA-01-2155-AMD (D. Md.

July 30, 2001 & Jan. 15, 2002).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    AFFIRMED




                                     2